           Case 5:20-cv-00452 Document 1 Filed 04/09/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION
Celina Gutierrez                        §
                                        §
                                        §    Civil Action No.
                                        §
v                                       §         5:20-cv-452
                                        §
                                        §
                                        §
I.C. System, Inc. and Sprint            §
                                        §
Corporation                             §
                                        §

                                    Complain t

                               _____________________


Introduction

    1. In enacting the Fair Debt Collection Practices Act, Congress intended
      to put a stop harassing, abusing, and untruthful representations by
      debt collectors. Congress found that these practices led to the job
      loss, the number of personal bankruptcies, invasions of privacy, and
      marital disharmony.

    2. When a debt collector receives notice that a debt is disputed, they are
      required to update its credit reporting to reflect the dispute. A failure
      to report a disputed debt as disputed violates 15 U.S.C. § 1692e(8).

    3. An entity collecting its own debts is subject to Chapter 392 of the
      Texas Finance Code. Chapter 392 prohibits an entity, in collecting its
      own debts, from making false representations about a debt.
          Case 5:20-cv-00452 Document 1 Filed 04/09/20 Page 2 of 7




   4. Plaintiff brings this action against Defendants under the FDCPA and
      Texas Finance Code seeking recovery of her actual damages,
      statutory damages, attorney’s fees and costs.


Jurisdiction & Venue

   5. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
      U.S.C. § 1331.

   6. Supplemental jurisdiction for Plaintiff’s state law claims arises under
      15 U.S.C. § 1367.

   7. Venue is proper in this district and division pursuant to 28 U.S.C. §
      1391(b) as a substantial part of the events or omissions giving rise to
      Plaintiff’s claims occurred here.


Parties

   8. Plaintiff, Celina Gutierrez, is a natural person who resides in and has
      resided in San Antonio, Bexar County, T exas at all times relevant to
      this action.

   9. Defendant, I.C. System, Inc. is a Minnesota corporation whose 444
      Highway 96 E Vadnais Hts, MN 55127-2557. ICS can be served via
      its registered agent CT Corporation System at 1999 Bryan St., Ste.
      900 Dallas, TX 75201.

   10. ICS is a third-party debt collector. As such it is required to have a
      bond on file with the Texas Secretary of State. Its bond number is
      104314203.
                Case 5:20-cv-00452 Document 1 Filed 04/09/20 Page 3 of 7




  11. Defendant, Sprint Corporation is a Delaware Corporation who 6200
        Sprint Pkwy Overland Park , KS 66251-6117. According to the Texas
        Comptroller of Public Accounts it does not have a registered agent on
        file.


Facts

  12. ICS regularly collects, and attempts to collect, allegedly defaulted
        debts which were incurred, or alleged to have been incurred, for
        personal, family, or household purposes .

  13. It collects these debts on behalf of others using the U.S. Mail,
        telephone, and internet.

  14. The principal purpose of ICS is the collection of such debts.

  15. The Debt is aa allegedly defaulted debt that Gutierrez used for
        personal, family, and household purposes (the “Debt”).

  16. Sprint is a telecommunications company that is in the busin ess of
        selling cellular phones and service plans.

  17. In January 2013 Gutierrez and her husband purchased Apple iPhones
        at a Best Buy in San Antonio.

  18. The phones were tied to a Sprint cell phone plan that used a CDMA
        network.

  19. When they got home, the receptio n on the phones for the Sprint
        service was so poor they could not make or receive calls. Their home
        was out of range.
       Case 5:20-cv-00452 Document 1 Filed 04/09/20 Page 4 of 7




20. They went back to Best Buy and returned in their Sprint iPhones for
   AT&T iPhones. At this time Best Buy cancelled the Spring service
   plan and began a new service plan with AT&T.

21. AT&T used a GSM network.

22. The Sprint phones (CDMA) were incompatible with the AT&T
   service (GSM) plan so they had to be returned.

23. Gutierrez and was given credit for the returned phones and cancelled
   plan.

24. Back at home the AT&T service was superior to Sprint.

25. Gutierrez thought nothing further of the transaction until the she
   received a collection letter attempting to collect a n alleged debt owed
   to Sprint.

26. Gutierrez and her husband sent their paperwork show ing they had
   returned the Sprint phones and did not owe the debt, and the debt
   collector ceased collection.

27. To Gutierrez’s recollection this happened every year. She
   considered it an inconvenience, but because it was always resolved
   easily, after the proof of return of the Sprint phones was sent .

28. Until this year.

29. In a letter dated January 10, 2020 ICS attempted to collect the Debt.
          Case 5:20-cv-00452 Document 1 Filed 04/09/20 Page 5 of 7




  30. Gutierrez contacted ICS informed them she was disputing the debt
     and provided the same documentation that had been provided to
     previous collectors.

  31. Instead of honoring its duty to mark the debt as dispute d, ICS dug in
     and continued its collection efforts.

  32. Sprint has known since the return of the phones in January 2013 that
     Gutierrez does not owe it any money.

  33. The fact that Gu tierrez does not owe the debt has not deterred Sprint
     from putting it out for collection.

  34. Sprint has a duty to refrain from putting debts out for collection that
     it knows are now owed. It has failed to honor this duty.

  35. Per the ICS letter the alleged debt still belongs to Sprint.

  36. Sprint continues to attempt to collect a debt it knows is not owed.


First Cause of Action – Fair Debt Collection Practices Act

  37. ICS is a debt collector as defined by 15 U.S.C. § 1692a(6).

  38. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  39. Gutierrez is a consumer as defined by 15 U.S.C. § 1692a(3).

  40. The January letter is a communication as defined by 15 U.S.C. §
     1692a(2).

  41. ICS violated the FDCPA in that it:
         Case 5:20-cv-00452 Document 1 Filed 04/09/20 Page 6 of 7




        a. Misrepresented the character, amount, or legal status of a debt
           in violation of 15 U.S.C. § 1692e(2)(A); and

        b. Failed to report a debt as disputed after receiving a dispute in
           violation of 15 U.S.C. § 1692e(8).


Second Cause of Action –Texas Finance Code Chapter 392 against Sprint

  42. Gutierrez is a consumer as defined by Tex. Fin. Code § 392.001(1).

  43. The Debt is a consumer debt as defined by Tex. Fin. Code §
     392.001(2).

  44. Sprint is a debt collector as defined by Tex. Fin. Code § 392.001( 6).

  45. Placing the debt for collection with ICS is as act of debt collection
     as defined by Tex. Fin. Code § 392.001(5).

  46. Sprint violated the Texas Finance Code in that:

        a. It misrepresented the character, extent, or amount of a
           consumer debt in violation of Tex. Fin. Code § 392.304(a)(8);
           and

        b. It used a false representation or deceptive means to collect a
           debt in violation of Tex. Fin. Code § 392.304(a)(19).


Jury Demand

  47. Plaintiff demands this case be tried before a jury.
          Case 5:20-cv-00452 Document 1 Filed 04/09/20 Page 7 of 7




Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in
favor of Plaintiff for:
  a. Actual damages per 15 U.S.C. § 1692 k(a)(1);
  b. Statutory damages per 15 U.S.C. § 1692k(a)(2);
  c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692
     k(a)(3);
  d. Actual damages per Tex. Fin. Code § 392.403(a)(2); and
  e. Attorney’s fees, costs, and litigation expenses per T ex. Fin. Code §
     392.403(b).

Dated April 9, 2020                      Respectfully Submitted,

                                         /s/William M. Clanton
                                         William M. Clanton
                                         Texas Bar No. 24049436


                                         Law Office of Bill Clanton, P.C.
                                         926 Chulie Dr.
                                         San Antonio, Texas 78216
                                         210 226-0800
                                         210 338-8660 fax
                                         Bill@clantonlawoffice.com
